Exhibit 10.1

SEPARATION AGREEMENT

 

This Separation Agreement (the “Agreement”) is entered into as of April 9, 2015,
by and between CryoLife, Inc., a Florida corporation (the “Company”), and Steven
G. Anderson, an individual resident of the State of Florida (the “Executive”).
The Company and Executive may be referred to individually as a “Party” and
collectively as the “Parties”.

WHEREAS, Executive serves as Executive Chairman (“Executive Chair”) of the Board
of Directors of the Company (the “Board”) and previously served as President and
Chief Executive Officer of the Company, pursuant to the terms and conditions of
the Employment Agreement, dated as of October 23, 2012, as amended by a First
Amendment to Employment Agreement dated as of May 28, 2014, and a Second
Amendment to Employment Agreement dated as of September 3, 2014 (such Employment
Agreement, as amended, the “Employment Agreement”), by and between Executive and
the Company;

WHEREAS, Executive has, subject to the terms of this Agreement, determined to
retire from employment with and service to the Company and, as a result, has
tendered his resignation as Executive Chair and as a member of the Board, and
the Company has accepted Executive’s resignation, effective as of April 9, 2015
(the “Termination Date”);

WHEREAS,  the Parties agree that  Executive’s resignation should be treated as a
termination of Executive’s employment due to retirement under the Employment
Agreement; and

WHEREAS, the Parties desire to amicably resolve any dispute or potential dispute
arising out of Executive’s employment and termination thereof, with the
understanding that such resolution shall not constitute evidence of or be an
admission of wrongful conduct, liability or fault on the part of Executive or
the Company.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, and the consideration
set forth herein (including, but not limited to, the accelerated vesting of
certain equity awards held by Executive as provided in Section 3(d) herein and
payments made to Executive in addition to the Severance Payment as provided in
Sections 3(a) and 3(b)),  which the Parties agree is good and sufficient to
support the covenants, obligations and promises contained in this Agreement, the
Company and Executive, intending to be legally bound, agree as follows:

1.



Resignation of Employment and Other Positions.    Effective as of the
Termination Date, Executive shall resign from his position as Executive Chair
and all other titles, positions and appointments Executive may hold with the
Company or any of its direct or indirect subsidiaries or affiliates, including,
without limitation, his position as a member of the Board.  Executive and the
Company agree that the Termination Date shall be as stated in the recitals
herein, without regard to the notice period requirements contained in Section
5(f) of the Employment Agreement. Executive further agrees to decline election
and not to serve as a director of the Company should he be elected to the Board
in 2015.



--------------------------------------------------------------------------------

 

2.



Transition Assistance.  For a period of six (6) months following the Termination
Date, Executive shall,  at the Board’s request, provide reasonable assistance of
an advisory or consulting nature at the rate of $1,000 per diem on terms that
are mutually agreeable at the time.  The Parties agree that Executive shall
spend no more than ten (10) hours per month providing such assistance,  shall
not be required to travel in connection therewith and shall be reimbursed for
any reasonable expenses incurred at the Company’s request with respect thereto.

3.



Severance Benefits.  In accordance with Section 3(c) and Section 6 of the
Employment Agreement, and as otherwise agreed to herein between the Company and
Executive, the Company shall provide to Executive the following severance
benefits:

(a)



Executive will promptly receive following the Termination Date all accrued, but
unpaid salary, vacation and paid time off and reimbursement of all outstanding
properly incurred business-related expenses as provided for in the Employment
Agreement. In addition, the Company will pay to Executive, on the normal payment
date for such bonus, 25% of the annual bonus to which Executive would have been
entitled under Section 3(a)(ii) of the Employment Agreement and under the
CryoLife, Inc. Fiscal Year 2015 Executive Incentive Plan Bonus Agreement by and
between the Company and Executive (the “Bonus Agreement”) had Executive
continued to serve as Executive Chair through December 31, 2015 and met or
exceeded his personal performance expectations; provided that the Company agrees
not to terminate, or to amend or otherwise modify, the Bonus Agreement in a
manner that reduces the benefit provided in this subsection (a) without the
prior written consent of Executive.  Without limiting the foregoing, pursuant to
Section 3(c) of the Employment Agreement, Executive shall receive payment for
unused vacation days at a rate per day equal to Executive’s base salary then in
effect divided by 260 for all current and previously accumulated vacation days
not taken in 2015 on or prior to the Termination Date, said payment to be made
in accordance with the regular payroll practices of the Company and subject to
Section 3(g) of this Agreement. 

(b)



Pursuant to Section 6 of the Employment Agreement, the Company will pay
Executive the “Severance Payment,” as defined in Section 6(c) of the Employment
Agreement, in the amount of $1,985,000, said amount to be paid in accordance
with Section 6(c) of the Employment Agreement and subject to Section 7(d) of
this Agreement.  In addition, the Company agrees to pay Executive $400,000 in
cash in a lump sum at the same time that it makes the Severance Payment to
Executive.   This payment, the payment provided for in Section 3(a), the
benefits provided by Section 3(d) and the other benefits provided to Executive
hereunder that he would not otherwise be entitled to under the terms of the
Employment Agreement are consideration for Executive having agreed to be bound
by the covenants in Sections 4 and 7(a) hereof and elsewhere herein.

(c)



In lieu of reimbursing the “Major Medical Benefits” described in Section 6(a)
and Section 6(d) of the Employment Agreement and the schedules attached thereto,
and subject to the conditions of this Section 3(c), the Company will instead



2

--------------------------------------------------------------------------------

 

reimburse Executive and his spouse, Ann B. Anderson, for the duration of their
lives (regardless of whether Executive or his spouse predeceases the other), for
the premiums paid by each of them for a Medicare supplemental policy that,
together with Medicare Parts A, B and D, will provide coverage that is
substantially identical to the coverage previously provided to Executive and his
spouse under the Company’s health care plan for active employees and their
dependents.  In order to receive the premium reimbursement benefit described in
this Section 3(c), Executive and his spouse must each enroll (if they have not
previously enrolled) and remain enrolled in Medicare Parts A, B and D and must
obtain and keep in force a Medicare supplemental policy.   Notwithstanding the
foregoing, in no event will the aggregate annual amount of the premium
reimbursement to Executive and/or his spouse pursuant to this Section 3(c) for
any calendar year exceed the “Maximum Annual Premium Amount” determined in
accordance with Section 6(d) of the Employment Agreement.  If, due to changes in
applicable law, the Company's reimbursement payments pursuant to this Section
3(c) would result in the imposition of penalties under or otherwise violate the
Patient Protection and Affordable Care Act of 2010 and the related regulations
and guidance promulgated thereunder (the “PPACA”) or any other applicable law,
the Parties agree to reform this Section 3(c) such that it complies with the
PPACA and other applicable law and continues to confer, to the extent
practicable, commensurate economic benefits on Executive and his spouse as each
enjoyed under this Section 3(c) immediately prior to such amendment.  The
Parties acknowledge and agree that all payments made by the Company pursuant to
this Section 3(c) shall be excludible from the taxable income of Executive and
his spouse and shall not be reported to any taxing or other governmental
authority in any manner inconsistent therewith; provided, however, should
applicable tax law, regulation or interpretation change to require inclusion or
reporting, the Company shall be released from its obligation under this sentence
as necessary to comply with any such change.

(d)



In addition to the foregoing, the Company agrees to provide Executive with the
following additional benefits: (i) accelerated vesting of any stock options,
restricted stock awards  and performance share awards (each, an “Equity Award,”
and collectively, the “Equity Awards”) granted under the Company’s 2002 Stock
Incentive Plan, 2004 Employee Stock Incentive Plan or 2009 Stock Incentive Plan,
in each case as amended and restated  (each such plan individually, a  “Stock
Plan,” and collectively, the “Stock Plans”), which Equity Awards are outstanding
as of the Termination Date,  subject to the following: (A) such acceleration
shall be effective as of the Termination Date (but said acceleration shall be
subject to forfeiture if the Release is not provided as stated in Section 3(g)  
 herein), (B) any Equity Awards that are based on attainment of performance
criteria shall be deemed vested at the same rate as other senior executives of
the Company; and (C) each agreement related to an Equity Award (each, an “Equity
Award Agreement,” and collectively, the “Equity Award Agreements”) shall be
deemed amended to comply with the provisions of this Section 3(d)(i); and (ii)
payment of any annual cash or equity incentive compensation earned and payable
under the terms of the Company’s 2007 Executive Bonus Plan (the “Bonus Plan”)
for the



3

--------------------------------------------------------------------------------

 

year ended December 31, 2014, said amount to be paid in accordance with the
terms of the Bonus Plan. Executive and the Company acknowledge and agree that,
except as set forth in this Section 3(d), (i) any Equity Awards granted to
Executive thereunder shall be governed by the terms of the Stock Plans and
applicable Equity Award Agreements,  (ii) the Company has no obligation to
notify Executive of the pending expiration of the option term of any stock
option or the expiration of any other Equity Award, (iii) any annual cash
incentive award shall be governed by the terms of the Bonus Plan, and (iv) all
payments and benefits shall be subject to Section 7(d) of this Agreement.  

(e)



The Company shall reimburse Executive for reasonable attorney’s fees and
expenses, not to exceed $20,000, incurred by him in connection with the
negotiation,  review and revision of this Agreement.    Notwithstanding anything
to the contrary contained herein, with respect to any reimbursement of expenses,
or any provision of in-kind benefits, that are subject to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and related regulations
or other guidance, the following conditions shall apply: (A) the expenses
eligible for reimbursement or the amount of in-kind benefits provided in any one
taxable year shall not affect the expenses eligible for reimbursement or the
amount of in-kind benefits provided in any other taxable year, except for any
medical reimbursement providing for the reimbursement of expenses referred to in
Section 105(b) of the Code; (B) the reimbursement of an eligible expense shall
be made no later than the last day of Executive’s taxable year following the
taxable year in which such expense was incurred; and (C) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

(f)



Pursuant to Section 8 of the Employment Agreement, payment of any amounts which
are vested benefits or to which Executive is otherwise entitled to receive under
any plan, practice or program of or any contract or agreement with the Company
or any of its affiliated companies shall be made in accordance with the terms of
such plan, policy, practice or program or contract.  For clarification, upon the
Termination Date, Executive shall not be entitled to continue to participate in,
or receive any benefits under, any such plan, practice, program, contract or
agreement unless otherwise specifically permitted under the terms of such plan,
practice, program, contract or agreement.

(g)



Notwithstanding the foregoing provisions of this Section 3, the Company shall
not be obligated to provide Executive with any of the severance pay or benefits
described in paragraphs (a), (b), (c), (d) or (e) of this Section 3 unless (i)
within thirty (30) days following the Termination Date, (x) Executive signs and
delivers the Release of Claims in favor of the Company as set forth in Exhibit A
attached hereto (the “Release”), (y) Executive has not revoked the Release, and
(z) the rescission periods provided by law have expired; and (ii) Executive is
in substantial compliance with the material terms of this Agreement and those
terms of the Employment Agreement that survive employment termination as of the
dates of the payments. Notwithstanding the foregoing, Executive shall not be in
breach of subsection (ii) of this Section 3(g) unless and until the Company has



4

--------------------------------------------------------------------------------

 

given Executive notice of such breach specifying in reasonable detail the events
and circumstances constituting such breach and the actions required in order to
cure same and Executive has not cured same within thirty (30) days after receipt
of such notice;  provided,  however, that if such breach is not curable within
such period but reasonable efforts are underway to cure same as reasonably soon
as possible, then Executive shall have a reasonable additional period to cure
such breach;  but, provided, further, that right to notice and cure provided
above shall not apply to a breach by Executive of any obligation of Executive
under Section 4(a), 4(c), 4(d), 4(e) or 7(a) hereof.  The Parties agree that
Executive received this Agreement and the Release on April 9, 2015.

(h)



Executive acknowledges and agrees that he is not entitled to any benefits under
the Employment Agreement, this Agreement or otherwise except for the benefits
expressly provided herein, and, without limiting the effect of the foregoing,
Executive expressly acknowledges and agrees that he is not entitled to any
payment under Section 4 (“Change in Control Termination Payment”), Section 7
(“Parachute Payment Cut-Back”) or Section 13(d) (“Integration; Additional Cash
Payment”) of the Employment Agreement.

(i)



Executive acknowledges and agrees that Executive is considered a “specified
employee” within the meaning of Section 409A as of the Termination Date. As a
result, the payment of any amounts under this Section 3 that is considered
deferred compensation subject to Section 409A and is to be paid on account of
Executive’s separation from service shall be deferred, as required by Section
409A(a)(2)(B)(i) of the Code, for six (6) months after the Termination Date or,
if earlier, Executive’s death (the “409A Deferral Period”). Any payments that
otherwise would have been made during the 409A Deferral Period shall be paid in
a lump sum on the first payroll date after the 409A Deferral Period expires, and
the balance of any payments shall be made as described herein.  Whenever
payments under this Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of Code
Section 409A.

4.



Protective Covenants.

(a)



Confidential Information and Trade Secrets.    During and as a consequence of
Executive’s employment with the Company, the Parties acknowledge that the
Company has disclosed to Executive for use in Executive’s employment, and that
Executive has been provided access to and otherwise made use of, acquired,
created, or added to certain valuable, confidential, proprietary, and/or secret
information relating to the business of the Company (whether tangible or
intangible, whether or not electronically kept or stored), including, but not
limited to, customer reports and information,  designs, drawings, methods,
systems, techniques, strategies, software, manuals, business and facility plans,
processes, procedures, formulas, inventions, pricing policies, customer and
prospect lists and contacts and requirements, contracts, sources and identity of
vendors and contractors, non-public financial information and projections of
customers and of



5

--------------------------------------------------------------------------------

 

the Company, price lists, personnel data, and other proprietary documents,
materials, or information relating to the Company, its businesses, development,
acquisition or investment prospects, services, and activities, or the manner in
which the Company does business, all of which is valuable to the Company in
conducting its business because the information is to be kept confidential and
is not generally known to the Company’s competitors or to the general public
(“Confidential Information”).

Confidential Information shall also include confidential information of third
parties, clients, or prospective clients that has been provided to the Company
and/or to Executive in conjunction with Executive’s employment, which
information the Company is obligated to treat as confidential.  Confidential
Information does not include information once it is voluntarily disclosed to the
public by the Company, except where such public disclosure has been made by
Executive without authorization from the Company, or which has been
independently developed and disclosed by others, or which has otherwise entered
the public domain through lawful means. 

Executive acknowledges that all Confidential Information is the valuable,
unique, and special asset of the Company and that the Company owns the sole and
exclusive right, title, and interest in and to such Confidential Information.

(i)



To the extent that the Confidential Information rises to the level of a trade
secret under applicable law, then Executive shall, for as long as the
Confidential Information remains a trade secret (or for the maximum period of
time otherwise allowed under applicable law), protect and maintain the
confidentiality of these trade secrets and refrain from disclosing, copying, or
using the trade secrets without the Company’s prior written consent,

(ii)



To the extent that the Confidential Information defined above does not rise to
the level of a trade secret under applicable law, Executive shall, for so long
as the Confidential Information remains confidential, protect and maintain the
confidentiality of the Confidential Information and refrain from disclosing,
copying, or using any Confidential Information without the Company’s prior
written consent, except as necessary for the Company’s benefit in Executive’s
providing assistance to the Company pursuant to Section 2 or 7(f) hereof. 

(b)



Return of Property of the Company.   Upon termination of Executive’s employment
by retirement or otherwise or at any time upon request of the Company, Executive
agrees to immediately return to the Company all property of or relating to the
Company, including, but not limited to, all documents, equipment, supplies,
electronic files, client-related and other records, notes, materials,
computer-generated or computer-retrievable data or other data, computer disks,
software or other tangible or intangible things that may or may not relate to or
otherwise comprise or contain Confidential Information (as



6

--------------------------------------------------------------------------------

 

defined above) or trade secrets (as defined by applicable law), that Executive
created, used, possessed, had access to,  or maintained while working for the
Company, from whatever source and whenever created, including all reproductions
or excerpts thereof, all of which Executive acknowledges are property of the
Company.  This provision does not apply to purely personal documents or
possessions of Executive, but it does apply to business calendars, client lists,
contact information, computer programs, cell phones, personal digital
assistants, disks and their contents, and like items or information even though
they may contain some personal matters of Executive.  Executive expressly agrees
that the Company at any time upon request of the Company, may have access to and
review any computer(s), smart phones, or similar equipment utilized by Executive
at least in part for the Company business, whether owned by Executive or by the
Company, to determine if there is any business-related information thereon, and
the Company may require that any such information be deleted if it determines
that such is in the best interests of the Company.

(c)



Non-Solicitation of Customers or Clients.  For a period of two (2) years
following the date hereof, Executive agrees not to solicit, directly or by
assisting others, any business from any of the Company’s customers or clients,
including actively sought prospective customers or clients, with whom Executive
has had material contact during Executive’s employment with the Company, for the
purpose of providing products or services that are competitive with those
provided by the Company.  Executive acknowledges that due to Executive’s
relationship with the Company, Executive has developed special knowledge of
and/or contacts and relationships with the Company’s customers and clients, and
prospective customers and clients, and that it would be unfair and harmful to
the legitimate business interests of the Company if Executive took advantage of
these relationships in a Competitive Business.  As used in this paragraph,
“material contact” means the contact between Executive and each customer or
client or prospective customer or client (i)  with whom or which Executive dealt
on behalf of the Company,  (ii)  whose dealings with the Company were
coordinated or supervised by Executive, (iii)  about whom Executive obtained
confidential information in the ordinary course of business as a result of
Executive's association with the Company, or (iv)  who received products or
services authorized by the Company, the sale or provision of which resulted in
compensation, commissions, or earnings for Executive within two years prior to
the date of Executive’s termination.    

As used in this Agreement, a “Competitive Business” is a business (including,
but not limited to, a business started by Executive) that engages in or provides
any of the following activities, products or services related to the
development, processing, production, manufacture, distribution or sales of any:
 cryopreserved cardiac or vascular tissue; allograft heart valve replacement;
biological glue for cardiac and vascular applications; powdered hemostat;
protein hydrogel; or transmyorcardial revascularization.



7

--------------------------------------------------------------------------------

 

(d)



Non-Piracy of Employees.  For a period of two (2) years following the date
hereof, Executive covenants and agrees that Executive shall not, directly or
indirectly, within the Territory defined below:  (a) solicit, recruit, or hire
(or attempt to solicit, recruit, or hire) or otherwise assist anyone in
soliciting, recruiting, or hiring, any employee of the Company who performed
work for the Company within the last year of Executive’s employment with the
Company, until that employee’s employment with the Company has been voluntarily
or involuntarily terminated for at least six (6) months, or (b) otherwise
encourage, solicit, or support any employee(s) to leave their employment with
the Company. The provisions of this subsection (d) shall not apply to the
solicitation, recruitment or hiring of any relative of Executive.

(e)



Non-Compete.  Executive acknowledges and agrees that Executive has served at the
highest executive levels in the Company and otherwise performed the duties of a
key employee on behalf of the Company.  Accordingly, Executive agrees that it is
reasonable and appropriate for the protection of the Company’s legitimate
business interests that Executive agree to the following limitation upon
Executive’s ability to compete with the Company.  For a period of two (2) years
following the date hereof, Executive agrees not to, directly or indirectly,
compete with the Company in the Territory (as defined herein) (i) as a chief
executive officer, president or chief operating officer with, or provide
comparable level executive consultation to, any Competitive Business or (ii) as
an investor or member of a group of investors in acquiring or attempting to
acquire an interest in any Company Acquisition Prospect (as defined herein). As
used herein, “Company Acquisition Prospect” shall mean any business that the
Executive knows was considered by the Company as a candidate for
acquisition during the twelve (12)-month period immediately preceding the
Termination Date.  The “Territory” shall be defined to be that geographic area
comprised of the United States of America, Japan (with respect to the biological
glue business only), and the European Union; provided, however, that the
Territory described herein is a good faith estimate of the geographic area that
is applicable at the termination of Executive’s employment as the area in which
the Company does or has done business during the portion of the term of
Executive’s employment consisting of the two-year period immediately preceding
the date hereof.  Executive acknowledges that the Company conducts its business
within and throughout the Territory, that Executive has performed services for
and on behalf of the Company within and throughout the Territory, and that this
covenant (and the Territory) is a reasonable limitation on Executive’s ability
to compete with the Company.

(f)



Acknowledgment.  It is understood and agreed by Executive that the parties have
attempted to limit Executive’s right to engage in competitive activities only to
the extent necessary to protect the Company’s legitimate business interests,
including its trade secrets, confidential information, relationships with
prospective or existing customers or clients, and its good will associated with
the Company’s business, its geographic location, and its marketing and trade
areas, and that the terms and provisions of this Section 4 are not intended to
unreasonably restrict



8

--------------------------------------------------------------------------------

 

Executive in the exercise of Executive’s skills or the disclosure of knowledge
or information that does not rise to the level of a trade secret under
applicable law or comprise Confidential Information or property of the Company. 

It is further acknowledged that the purpose of these covenants and promises is
to protect the Company’s investment in the overall development of its business
and the good will of its customers, clients and vendors, and to protect and
retain (and to prevent Executive from unfairly and to the detriment of the
Company utilizing or taking advantage of) such business trade secrets and
Confidential Information of the Company and those substantial contacts and
relationships (including those with clients, vendors, and employees of the
Company) from which Executive benefited while employed by the Company. 

Executive acknowledges that these covenants and promises (and their respective
time, geographic, and/or activity limitations) are reasonable and that the
limitations are no greater than necessary to protect the Company’s legitimate
business interests in light of Executive’s prior position with the Company and
the Company’s business, and Executive agrees to strictly abide by the terms
hereof.

(g)



Compliance; Consideration; Claw  Back.  Executive acknowledges and agrees that
compliance with the covenants set forth herein is a precondition for Executive’s
receipt and retention of the Severance Payment, the stock vesting rights, and
other benefits provided herein, which Executive acknowledges and agrees
constitute good and sufficient consideration for these covenants and this
Agreement.  In the event the Company obtains a final, non-appealable judgment of
a competent court declaring Executive to have breached one or more of the
covenants contained in this Section 4, the Company shall have no further
obligation to make any payments to Executive, and Executive shall repay to
Company such portion of the Severance Payment and other payments already made to
Executive hereunder as such court shall order.  Nothing contained herein shall
limit the Company’s right to receive or recover any other relief or damages,
whether based in law or equity, to which Company is entitled by virtue of
Executive’s breach hereof.

(h)



Legality, Severability, and Modification.  The Parties covenant and agree that
the provisions contained herein are reasonable and are not known or believed to
be in violation of any federal, state, or local law, rule, or regulation.  It is
the reasonable intent and expectation of the Parties that these protective
covenants shall be enforced in accordance with their terms.  However, in the
event a court of competent jurisdiction finds any provision herein (or subpart
thereof) to be void or unenforceable, the Parties agree that the court shall
modify the provision(s) (or subpart(s) thereof) to make the provision(s) (or
subpart(s) thereof) and this Agreement valid and enforceable to the fullest
extent permitted by applicable law.  Any illegal or unenforceable provision (or
subpart thereof), or any modification by any court, shall not affect the
remainder of this Agreement, which shall continue at all times to be valid and
enforceable in accordance with its terms.



9

--------------------------------------------------------------------------------

 

5.



Release by the Company.  Subject to Executive having signed the Release and it
having become irrevocable, the Company, for itself and its affiliates,
subsidiaries, predecessors, successors assigns, officers, directors, employees,
and attorneys (the “Releasing Parties”), hereby releases Executive and his
attorneys, heirs, administrators, executors, successors and assigns (the
“Released Parties”) from any and all claims of any kind which the Releasing
Parties, or any of them, now have or may have against the Released Parties,
whether known or unknown to the Releasing Parties, or to any of them, in
connection with, or in any way related to or arising out of, Executive’s
employment by the Company, from the beginning of time to (and including) the
date of execution of this Agreement; provided that such released claims shall
not include any claim with respect to which (i) in the case of any civil action
or proceeding, Executive did not act in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company, or (ii)
in the case of any criminal action or proceeding, Executive had reasonable cause
to believe his conduct was unlawful.

6.



D&O Insurance.  During such period as may be necessary under all applicable
statutes of limitations, the Company shall keep in place a directors’ and
officers’ liability insurance policy (or policies) providing coverage to
Executive for claims relating to or arising out of his employment with the
Company that is no less favorable than the policy covering other directors and
senior officers of the Company from time to time.

7.



Miscellaneous. 

(a)



Block Sales.  The Company and Executive agree to cooperate in the manner
provided in this subsection if and when Executive desires to make any sale or
series of sales within a ninety (90)-day period to or as a result of a bona fide
offer from a 13D Purchaser (defined below) of an aggregate of 300,000 or more
shares (or right to acquire  300,000 or more shares) of Company Common
Stock (the “Common Stock”) (a “Block Sale”). Block Sales do not include
Permitted Transactions as defined below. In the event Executive desires to
conduct a Block Sale, Executive agrees to give written notice at least six (6)
business days prior to any such Block Sale to the Company’s Chief Financial
Officer of the number of shares he desires to sell (the “Offered Shares”), the
name and address of the proposed purchaser, the proposed purchase price, and the
time frame in which the Executive desires to complete such sale, together with a
 copy of any writings describing or containing any terms of the proposed offer
(the “Notice”). The Company agrees to notify Executive in writing within
three (3) business days of its receipt of the Notice if Company desires to
purchase the Offered Shares at the price and upon the terms as offered by the
13D Purchaser and presented in the Notice.  If the Company notifies Executive
that it does desire to purchase the Offered Shares, the Parties shall consummate
the sale and purchase of the Offered Shares within five (5) business days or
such other time frame as is mutually agreeable to the Parties. If the Company
does not offer to purchase the Offered Shares, the Company may, alternatively,
offer to introduce the Executive to potential buyers who might desire to
purchase the Offered Shares.  Any such purchase by a party introduced to
Executive by the Company shall be permissible under this subsection.  If the
Company does not purchase the Offered Shares as



10

--------------------------------------------------------------------------------

 

provided above, Executive shall have up to ten (10) business days thereafter in
which to sell the Offered Shares to the 13D Purchaser upon the same (or
substantially the same) terms and conditions described in the Notice without
violating the provisions of this subsection.   The obligations set forth in this
subsection shall expire on the eighteen (18) month anniversary of the date of
this Agreement and do not apply to the following: (i) any testamentary transfers
or gifts to Executive’s Immediate Family (defined below) or to any family
partnership, trust or other entity of which Executive or a member of Executive’s
Immediate Family is the sole beneficial owner or beneficiary, (ii) sales made to
persons who would be eligible to file Schedule 13G under the Securities Exchange
Act of 1934, as amended, if the transaction in question would bring such
person’s beneficial ownership of Common Stock to more than five (5%) percent of
the Company’s outstanding Common Stock, or (iii) transactions effected on the
New York Stock Exchange or other public auction or electronic market.  As used
herein, (i) a  “13D Purchaser” shall mean any person or group of persons acting
in concert who, to the knowledge of Executive, has filed, intends to file or
would be required to file a Schedule 13D under the Securities Exchange Act of
1934, as amended, if the purchase of the Offered Shares from Executive would
bring such person’s beneficial ownership of Common Stock over five (5%) percent;
and (ii) “Immediate Family” shall mean lineal descendant or antecedent, spouse
(or spouse’s antecedents), father, mother, brother or sister (or their
descendants), stepchild (or their antecedents or descendants), aunt or uncle (or
their antecedents or descendants), brother-in-law or sister-in-law (or their
antecedents or descendants) and shall include adoptive relationships.    The
Parties further agree to take such actions as may be reasonable and necessary to
effectuate the purpose and intent of this subsection and/or to comply with
applicable securities laws and other applicable laws, rules and regulations.

(b)



Removal of Legend.  Upon the lapse of restrictions reflecting the “control
share” status under Securities and Exchange Commission  Rule 144 of shares of
Common Stock owned by Executive, which the Parties agree shall occur on July 9,
2015, the Company promptly shall, as applicable, either remove the notations on
any such shares issued in book-entry form or deliver to Executive or Executive’s
personal representative a stock certificate representing a number of shares of
Common Stock, free of any such legend, equal to the number of shares with
respect to which such restrictions have lapsed.  If certificates representing
any of such shares shall have theretofore been delivered to Executive, such
certificates shall be returned to the Company, together with any necessary
signatures or instruments of transfer, prior to the issuance by the Company of
such unlegended shares of Common Stock.  Executive acknowledges that a few days
may be required for the Company’s trasnsfer agent to process the foregoing.

(c)



Defined Terms.  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Employment Agreement. For the sake of clarity,
references to “Section(s)” or “Article(s)” herein shall refer to the
corresponding Sections or Articles of this Agreement and/or the Employment
Agreement, as applicable.



11

--------------------------------------------------------------------------------

 

(d)



Tax Matters.   Executive acknowledges that the Company shall deduct from any
compensation (including, but not limited to, severance pay, vacation pay,
vesting or exercise of equity awards and the like) payable to Executive or
payable on his behalf under this Agreement all applicable federal, state, and
local income and employment taxes and other taxes and withholdings required by
law.  Executive further acknowledges that the Company makes no representations
to Executive regarding the tax consequences of the benefits provided in the
Agreement or the Employment Agreement and that the Company has no obligation to
achieve any certain tax result for Executive.  

(e)



Public Announcement.   The Company shall give Executive a reasonable opportunity
to review and comment on any initial public announcement relating to this
Agreement and shall, in good faith, consider any suggestions that Executive
communicates to the Company with reasonable promptness after receiving a draft
of any such announcement.   The Company reserves the right, in its sole
discretion, to make the final decisions relating to such public announcement but
will use reasonable efforts to agree with Executive on the content of the
announcement.

(f)



Continuing Cooperation.   In addition to the obligations set forth in Section 2
and until the expiration of the applicable statute of limitations, Executive
agrees to provide continuing cooperation to the Company in the defense of any
asserted or unasserted claims, charges or lawsuits pending against it. Such
cooperation shall include, but not be limited to, providing the Company with
information, affidavits, deposition testimony or testimony as a witness in any
forum; provided, however, that compliance with this Section 7(f) will (i) not be
required if it would be materially adverse to Executive’s legal or business
interests and (ii) not be enforced in such a way as to impose an undue burden
upon Executive. Executive shall be entitled to reimbursement, upon receipt by
the Company of suitable documentation, for all reasonable out-of-pocket expenses
incurred by him in connection with providing such cooperation (including travel
costs and reasonable legal fees to the extent Executive reasonably believes that
separate representation is warranted and obtains the Company’s consent in
writing, which consent shall not be unreasonably withheld, conditioned or
delayed), and Executive shall be entitled to an honorarium of $1,000 per diem in
connection therewith.  Notwithstanding the foregoing, the provisions of this
Section 7(f) with respect to reimbursement of expenses shall in no way affect
Executive’s rights to be indemnified or advanced expenses in accordance with the
Company’s articles of incorporation or by-laws or in accordance with this
Agreement nor shall it affect or limit the Company’s rights to obtain
information from Executive by way of subpoena or other legal process.  

(g)



No Set-Off or Mitigation.   In no event shall Executive be obligated to seek
other employment or take any other action to mitigate the amounts payable to
Executive under any of the provisions of this Agreement, nor shall the amount of
any payment hereunder be subject to set-off or counterclaim or be reduced by any
compensation earned as a result of Executive’s employment by another employer.



12

--------------------------------------------------------------------------------

 

(h)



Beneficiary.  If Executive dies before receiving all of the amounts payable to
him in accordance with the terms and conditions of this Agreement, such amounts
shall be paid to the beneficiary (“Beneficiary”) designated by Executive in
writing to the Company during his lifetime, or if no such Beneficiary is
designated, to Executive’s estate.  Executive may change his designation of
Beneficiary or Beneficiaries at any time or from time to time without the
consent of any prior Beneficiary, by submitting to the Company in writing a new
designation of Beneficiary.

(i)



Governing Law; Jurisdiction; Venue.   This Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia without regard to
the conflicts of laws provisions of this State.  Executive hereby consents to,
and waives any objection to, personal jurisdiction in any state or federal court
sitting in Fulton County, Georgia, for the purpose of any action to enforce or
challenge this Agreement, or recover damages for the breach thereof.  The
Parties agree that any dispute arising from or relating to this Agreement,
including, but not limited to, issues of breach, enforceability, or modification
of covenants, shall be decided only in a state or federal court sitting in
Fulton County, Georgia, which the Parties expressly agree shall be the exclusive
venue for any such action.  

(j)



Entire Agreement.   Except as otherwise provided herein, the Agreement contains
the entire agreement of the Parties relating to the subject matter hereof and
supersedes all prior agreements and understandings with respect to such subject
matter, which shall have no further force or effect, including that certain
Secrecy and Noncompete Agreement dated as of December 1, 1986, by and between
Executive and the Company (the “Secrecy and Noncompete Agreement”) and the
Employment Agreement, with the exception of those Sections of the Employment
Agreement that have been integrated herein and Sections 4 and 5 of the Secrecy
and Noncompete Agreement relating to Records and Employee Inventions which shall
survive, and the Parties hereto have made no agreements, representations or
warranties relating to the subject matter of this Agreement that are not set
forth herein.

(k)



Amendments.   Subject to Section 4(h) above, no amendment or modification of
this Agreement shall be deemed effective unless made in writing and signed by
the Parties hereto.

(l)



No Waiver.   No term or condition of this Agreement shall be deemed to have been
waived, except by a statement in writing signed by the Party against whom
enforcement of the waiver is sought.  Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

(m)



Assignment.   This Agreement shall not be assignable, in whole or in part, by
either Party without the written consent of the other Party, except that the
Company may, without the written consent of Executive, assign its rights and



13

--------------------------------------------------------------------------------

 

obligations under this Agreement to any corporation or other business entity (i)
with which the Company may merge or consolidate or (ii) to which the Company may
sell or transfer all or substantially all of its assets or capital stock.

(n)



Separate Representation.  Executive hereby acknowledges that he has sought and
received independent advice from counsel of Executive’s own selection in
connection with this Agreement and has not relied to any extent on any director,
officer, or stockholder of, or counsel to, the Company in deciding to enter into
this Agreement.    

(o)



Notices.   Any notice hereunder shall be in writing and shall be deemed to have
been duly given if delivered by hand, sent by reliable next-day courier, or sent
by registered or certified mail, return receipt requested, postage prepaid, to
the Party to receive such notice addressed as follows:

If to the Company:

 

CryoLife, Inc.

1655 Roberts Boulevard, N.W.

Kennesaw, GA  30144

Attention: Roger T. Weitkamp, Legal Counsel, Corporate and Securities

Facsimile:  (770) 590-3754

 

with a copy to:

Womble Carlyle Sandridge & Rice, LLP

One Wells Fargo Center

301 South College Street, Suite 3500

Charlotte, NC 28202-6025

Facsimile:  (704) 338-7823

Attention: Jane Jeffries Jones, Esq.

 

If to Executive:

Steven G. Anderson

3554 Fair Oaks Lane
Longboat Key, Florida 34228

 

with a copy to:

Rogers & Hardin LLP

2700 International Tower

229 Peachtree Street, N.E.

Atlanta, GA 30303-1601

Facsimile:  (404) 230-0938

Attention:  Steven E. Fox, Esq.

 





14

--------------------------------------------------------------------------------

 

or addressed to such other address as may have been furnished to the sender by
notice hereunder.  All notices shall be deemed given on the date on which
delivered if delivered by hand or on the date sent if sent by overnight courier
or certified mail, except that notice of change of address will be effective
only upon receipt by the other Party.

(p)



Counterparts.  This Agreement may be executed in any number of counterparts, and
such counterparts executed and delivered, each as an original, shall constitute
but one and the same instrument.  A signed counterpart which is transmitted to a
Party by electronic means shall be deemed to be an original signature for all
purposes.

(q)



Severability.  Subject to Section 4 hereof, to the extent that any portion of
any provision of this Agreement shall be invalid or unenforceable, it shall be
considered deleted herefrom and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect.

(r)



Captions and Headings.   The captions and paragraph headings used in this
Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

(s)



Binding Agreement.  This Agreement will be binding upon and inure to the benefit
of (a) the heirs, executors, and legal representatives of Executive upon
Executive’s death, and (b) any successor of the Company.  Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes.  As used in this subsection (s),  “successor” means
any person, firm, corporation, or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.

(t)



Legal Fees.  The Company shall reimburse Executive for such portion of his
reasonable legal fees and other costs and expenses as the court may order and
which Executive may reasonably incur as a result of any contest or dispute by
the Company or Executive with respect to any liability under, or the
interpretation of the validity or enforceability of, any provision of this
Agreement or the Release (including, without limitation, as a result of any
contest or dispute concerning the amount of any payment due Executive
hereunder), but only in the event and to the extent that (i) Executive receives
a final, non-appealable judgment in his favor in any such action or receives a
final judgment in his favor that has not been appealed by the Company within
thirty (30) days of the date of such judgment, or (ii) the Parties agree to
dismiss any such action upon payment of all (or substantially all) sums
allegedly due Executive or upon substantial performance of the covenants by the
Company allegedly breached by it.

(u)



Non-Admission of Liability.  Executive and the Company each acknowledge that
this Agreement is not and shall not be deemed an admission by the Company or
Executive of any violation or breach of any contract, statute, regulation or
law, or of any wrongdoing of any kind by Executive or the Company.



15

--------------------------------------------------------------------------------

 

(v)



Further Assurances.  Each Party agrees (i) to furnish, upon request, to the
other Party such additional information, (ii) to execute and to deliver to the
other Party such other documents, and (iii) to perform such other acts and do
such other things, all as the other Party may reasonably request for the purpose
of carrying out the intent of this Agreement and any transactions contemplated
hereby.

[Signature page immediately following]





16

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Executive and the Company have executed this Separation
Agreement as of the date first above written.

CRYOLIFE, INC.

 

By /s/ Ronald C. Elkins

Ronald C. Elkins, M.D.

Director and Chairman,

Compensation Committee of the Board of Directors

 

 

/s/ Steven G. Anderson

STEVEN G. ANDERSON

 

 

 

 

 

 

 

 

[Signature Page to Separation Agreement]

 

 

17

--------------------------------------------------------------------------------

 

EXHIBIT A

RELEASE OF CLAIMS

 

This Release of Claims (“Agreement”) is made and entered into by and between
CryoLife, Inc. (the “Company”) and Steven G. Anderson (the “Executive”).

BACKGROUND

 

A.The Company and Executive are parties to a Separation Agreement that, among
its terms, provides that the Company will pay Executive certain individually
tailored severance benefits and provide benefits related to Executive’s equity
and equity-based compensation (collectively, the “Severance Benefits”) in
connection with the termination of Executive’s employment thereunder (the
“Separation Agreement”).

B.Under the Separation Agreement, the Company is not obligated to provide the
Severance Benefits unless Executive has signed a release of claims in favor of
the Company. The parties intend this Agreement to be that release of claims.

NOW, THEREFORE, based on the foregoing and the terms and conditions below, the
Company and Executive, desiring to amicably resolve any and all existing and
potential disputes between them as of the date each executes this Agreement, and
in consideration of the obligations and undertakings set forth below and
intending to be legally bound, agree as follows.

1.Company’s Obligations.  In return for “Executive’s Obligations” (as described
in Section 2 below), and provided that Executive signs this Agreement and does
not exercise Executive’s rights to revoke or rescind Executive’s waivers of
certain discrimination claims (as described in Section 4 below), the Company
will provide to Executive the Severance Benefits.

2.Executive’s Obligations.  In return for the Company’s Obligations in Section 1
above, Executive knowingly and voluntarily agrees to the following:

(a)Subject expressly to Section 2(c) hereof, Executive hereby fully, finally and
forever releases, waives, and discharges, to the maximum extent that the law
permits, any and all legal, equitable and administrative claims, actions, causes
of action, suits, debts, accounts, judgments and demands (collectively,
“Claims”) against the Company or any of its direct or indirect subsidiaries or
affiliates that Executive has through the date on which Executive signs this
Agreement. This full and final release, waiver, and discharge extends to all and
each of every legal, equitable and administrative Claim(s) of any kind or nature
whatsoever, including, without limitation, the following:

(i)All Claims that Executive has now, whether Executive now knows about or
suspects such Claims;

(ii)All Claims for attorney’s fees;

(iii)All rights and claims of age discrimination and retaliation under the Age
Discrimination in Employment Act (“ADEA”), as amended by the Older Workers
Benefit Protection Act of 1990 (“OWBPA”); and discrimination and retaliation
claims of



A-1

 

--------------------------------------------------------------------------------

 

any  kind or nature whatsoever under federal, state, or local law, including,
for example, claims of discrimination and retaliation under Title VII of the
Civil Rights Act of 1964, and the Americans With Disabilities Act (“ADA”);

(iv)All Claims arising out of Executive’s employment and Executive’s separation
from employment with the Company, including, for example, any alleged breach of
contract, breach of implied contract, wrongful or illegal termination,
defamation, invasion of privacy, fraud, promissory estoppel, and infliction of
emotional distress;

(v)All Claims for any other compensation, including vacation pay, other paid
time off, severance pay, other severance benefits, incentive opportunity pay,
other grants of incentive compensation, grants of stock, stock options and other
equity awards;

(vi)All Claims under the Employee Retirement Security Act of 1974, as amended
(“ERISA”); and

(vii)All Claims for any other alleged unlawful employment practices arising out
of or relating to Executive’s employment or separation from employment with the
Company.

(b)Executive will not commence any civil actions against the Company except as
necessary to enforce its obligations under this Agreement and the Separation
Agreement.  The Severance Benefits that Executive is receiving in the Separation
Agreement have a value that is greater than anything to which Executive is
entitled, and Executive acknowledges that this Agreement is supported by good,
valuable, and sufficient consideration to make it enforceable in all respects.
  Other than what Executive is receiving in the Separation Agreement, the
Company owes Executive nothing else in return for Executive’s Obligations.

(c)Notwithstanding anything to the contrary in this Agreement or in the
Separation Agreement, the Company shall not be released or discharged hereunder
with respect to any Claim that Executive has or may have under, or in connection
with, the Separation Agreement.

3.Certain Definitions.   For purposes of Section 2, “Executive” means Steven G.
Anderson and any person or entity that has or obtains any legal rights or claims
through Steven G. Anderson. Further, the “Company” means CryoLife, Inc. and any
parent, subsidiary, and affiliated organization or entity in the present or past
related to CryoLife, Inc., and any past and present officers, directors,
members, attorneys, employees, agents, insurers, successors, transferees and
assigns of, and any person who acted on behalf of or at the instruction
of, CryoLife, Inc.

4.Executive’s Rights to Counsel, Consider, Revoke and Rescind.

(a)The Company hereby advises Executive to consult with an attorney prior to
signing this Agreement.

(b)Executive further understands that Executive has 21 days to consider
Executive’s release of rights and claims of age discrimination under the ADEA
and OWBPA, beginning the



A-2

 

--------------------------------------------------------------------------------

 

date on which Executive receives this Agreement.  Executive agrees that he was
provided this Agreement on April 9, 2015 for consideration.  If Executive signs
this Agreement, Executive understands that Executive is entitled to revoke
Executive’s release of any rights or claims under the ADEA and OWBPA within
seven days after Executive has executed it, and Executive’s release of any
rights or claims under the ADEA and OWBPA will not become effective or
enforceable until the seven-day period has expired.  To revoke such release,
Executive must put the rescission in writing and deliver it to the Company by
hand or mail within the seven day period. If Executive delivers the rescission
by mail it must be: (i) Postmarked within 7 calendar days after the date on
which Executive signs this Agreement; (ii) addressed to the Company, c/o Roger
Weitkamp, Legal Counsel, Corporate and Securities, 1655 Roberts Boulevard, N.W.,
Kennesaw, Georgia 30144; and (iii) sent by certified mail return receipt
requested.

If Executive revokes or rescinds Executive’s waivers of discrimination claims as
provided above, Executive shall not be entitled to receive the Severance
Benefits.

5.Non-Admission.   The Company and Executive enter into this Agreement expressly
disavowing fault, liability and wrongdoing, liability at all times having been
denied. Neither this Agreement, nor anything contained in it, will be construed
as an admission by either of them of any liability, wrongdoing or unlawful
conduct whatsoever.  If this Agreement is not executed, no term of this
Agreement will be deemed an admission by either party of any right that he/it
may have with or against the other.

6.No Oral Modification or Waiver.   This Agreement may not be changed orally. No
breach of any provision hereof can be waived by either party unless in writing. 
Waiver of any one breach by a party will not be deemed to be a waiver of any
other breach of the same or any other provision hereof.

7. Governing Law; Jurisdiction; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia without regard to
the conflicts of laws provisions of this State.  Executive hereby consents to,
and waives any objection to, personal jurisdiction in any state or federal court
sitting in Fulton County, Georgia, for the purpose of any action to enforce or
challenge this Agreement, or recover damages for the breach thereof.  The
parties agree that any dispute arising from or relating to this Agreement,
including but not limited to, issues of breach, enforceability, or modification
of covenants, shall be decided only in a state or federal court sitting in
Fulton County, Georgia, which the parties expressly agree shall be the exclusive
venue for any such action. 

8.Counterparts.   This Agreement may be executed in any number of counterparts,
and each such counterpart will be deemed to be an original instrument, and all
such counterparts together will constitute but one agreement.

9.Agreement Freely Entered Into.   Executive and the Company have voluntarily
and free from coercion entered into this Agreement. Each has read this Agreement
carefully and understands all of its terms, and has had the opportunity to
discuss this Agreement with his/its own attorney prior to its execution.  In
agreeing to sign this Agreement, neither party has relied on any statements or
explanations made by the other party, their respective agents or attorneys
except as set forth in this Agreement.  Both parties agree to abide by this
Agreement.





A-3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Executive and the Company have executed this Release of
Claims on the dates set forth below.

 

 

Dated: April 9, 2015

 

/s/ Steven G. Anderson

STEVEN G. ANDERSON

 

 

 

 

Dated: April 9, 2015

 

CRYOLIFE, INC.

 

 

By: /s/ Ronald C. Elkins

Ronald C. Elkins, M.D.

Director and Chairman,

Compensation Committee of the Board of Directors

 

 

 

 

[Signature Page to Release of Claims]

 

 

 

 

 

 

 

 

 





A-4

 

--------------------------------------------------------------------------------